UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JOHN HENRY VAN FLEET,                 
               Plaintiff-Appellant,
                v.
B. COLEMAN, Corporal/Corrections
Officer; CORPORAL MOSES,
Corrections Officer; DONALD
SWETTER, Medical Doctor/Medical
Director; DOCTOR CASSON,
Psychologist/Mental Health
Director; DOCTOR SHAW,
Psychiatrist/Psychologist/M.H.;
DOCTOR OMIRAH, Psychiatrist/Mental
Health Worker; DOCTOR GAMACHEZ,
Social Worker/Mental Health
Worker; MS. BOONE, RN/Medical            No. 00-7039
Nurse; MS. GRIFFIN, RN/Medical
Nurse; DOCTOR, Medical Doctor;
LIEUTENANT JARRELL, Corrections
Officer; R. SIMMONS, Corrections
Officer; R. R. BAILEY, Corporal/
Corrections Officer; SERGEANT
BARNES, Corrections Officer;
CORPORAL DIKON, Corrections
Officer; CORPORAL LEMON,
Corrections Officer; CORPORAL
POWELL, Corrections Officer;
CORPORAL STEEL, Corrections
Officer; CORPORAL GRIZZARD,
Corrections Officer; CORPORAL
REEFER, Corrections Officer;
                                      
2                     VAN FLEET v. COLEMAN


CORPORAL MCCLONE, Corrections          
Officer; SERGEANT ELEY, Corrections
Officer; CORPORAL LYONS,
Corrections Officer; PRIVATE
MONTGOMERY, Corrections Officer;
CORPORAL KNIGHT, Corrections
Officer; PRIVATE BEASLEY,
Corrections Officer; PRIVATE
BELFIELD, Corrections Officer;
PRIVATE DANIELS, Corrections
Officer; CORPORAL KELLEY,
Corrections Officer; CORPORAL
CHOLSON, Corrections Officer; MR.
WILMOUTH, Unit Manager; CORPORAL
GRANT, Corrections Officer;
CORPORAL TUCKER, Corrections           
Officer; SERGEANT EZZLE,
Corrections Officer; CORPORAL
WELLS, Corrections Officer;
SERGEANT BRIGGS, Corrections
Officer; PRIVATE PETKO, Corrections
Officer; DOCTOR IGLESIA, Medical
Doctor/Physician; K. LEWIS, Medical
Doctor/Physician; H. P. GREEN, QM,
Administration Staff; MR.
MOOREHEAD, Administrations Staff;
CIRC TURNER, Administrations Staff;
CAPTAIN GIBBONS, Corrections
Officer,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CA-00-57-2)
                  Submitted: November 30, 2000
                   Decided: February 20, 2001
                         VAN FLEET v. COLEMAN                            3
  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                               COUNSEL

John Henry Van Fleet, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John Henry Van Fleet appeals the district court’s order dismissing
his 42 U.S.C.A. § 1983 (West Supp. 2000) action without prejudice
for failure to pay the initial partial filing fee required under the Prison
Litigation Reform Act, 28 U.S.C.A. § 1915(b)(1)(A) (West Supp.
2000). On appeal, Van Fleet claims that he believed that he complied
with the district court’s order to pay the initial fee increment when he
signed the authorization form to have his prison account debited.
Because it appears that Van Fleet’s omission was unintentional and
because dismissal of this action will render some of Van Fleet’s
claims time-barred, we vacate the district court’s order dismissing his
action and remand this case to the district court so that Van Fleet may
have a reasonable period in which to submit the partial filing fee. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                         VACATED AND REMANDED